UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NEXT GENERATION TECHNOLOGY,
INC., and PUSPITA DEO,
                                                                       ORDER
                           Plaintiffs,
                                                                 21 Civ. 1390 (PGG)
             - against -

LARRY C. DENAYER, Acting Deputy
Director, U.S. Citizenship and Immigration
Services, SUSAN DIBBINS, Chief of the
Administrative Appeals Office, PETER T.
GAYNOR, Acting Secretary, Department of
Homeland Security, and JEFFREY A.
ROSEN, Acting Attorney General of the
United States,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference currently scheduled for May 20, 2021 is adjourned to June 17,

2021 at 10:00 a.m.

               The conference will take place by telephone. The parties are directed to dial 888-

363-4749 to participate, and to enter the access code 6212642. The press and public may obtain

access to the telephone conference by dialing the same number and using the same access code.

The Court is holding multiple telephone conferences on this date. The parties should call in at

the scheduled time and wait on the line for their case to be called. At that time, the Court will

un-mute the parties’ lines. Seven days before the conference, the parties must email

Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with

the phone numbers that the parties will be using to dial into the conference so that the Court
knows which numbers to un-mute. The email should include the case name and case number in

the subject line.

Dated: New York, New York
       May 12, 2021
